The cross-examination in this case was designed to discredit the defendant, who was a witness in his own behalf. How far justice required this inquiry should be carried, was a question of fact to be determined at the trial term, and the right of cross-examination was not affected by the fact that the witness was a party. There was no error of law in permitting the cross-examination to take the course it did, nor in the admission of the testimony which it evoked. Gutterson v. Morse, 58 N.H. 165; Plummer v. Ossipee, 59 N.H. 55; Free v. Buckingham, 59 N.H. 219, 226; Merrill v. Perkins, 59 N.H. 343; Perkins v. Towle, 59 N.H. 583; Watson v. Twombly,60 N.H. 491; Amoskeag Co. v. Worcester, 60 N.H. 522, 525.
Exceptions overruled.
CHASE, J., did not sit: the others concurred. *Page 345